Citation Nr: 1044685	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence has been received 
to reopen a claim of entitlement to service connection for sleep 
apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.T.




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, 
from March 1977 to October 1980, from June 1991 to December 1991, 
and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran and M.T., his former partner, testified regarding 
this matter at a Video Conference hearing before the undersigned 
Veterans Law Judge in April 2010.  A transcript of the hearing 
has been associated with the claims file.

Contemporaneous with his April 2010 Video Conference hearing, the 
Veteran submitted additional evidence.  He also submitted a 
waiver of his right to have the RO review it.  The Board 
therefore has jurisdiction to consider this evidence in the first 
instance.  See 38 C.F.R. §§ 19.37, 20.1304(c).  As it is not 
pertinent to the matters herein, however, the Board notes that 
the evidence will not be discussed.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the Veteran's 
original claim of service connection for sleep apnea.  This 
decision was not appealed.

2.  In a March 2007 rating decision, the RO denied the Veteran's 
application to reopen his claim of entitlement to service 
connection for sleep apnea because no new and material evidence 
had been submitted.  This decision was not appealed.

3.  Some of the evidence received subsequent to the March 2007 RO 
rating decision was not considered in any previous adjudication 
regarding the Veteran's claim of entitlement to service 
connection for sleep apnea, is not cumulative or redundant of the 
evidence that was considered previously, and relates to an 
unestablished fact necessary to substantiate, as well as raises a 
reasonable possibility of substantiating, such entitlement.

4.  The evidence of record shows that the Veteran's diagnosed 
sleep apnea is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The RO's March 2005 and March 2007 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  Some of the evidence received since the March 2007 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for sleep apnea therefore is reopened.  38 
U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).

3.  The criteria for entitlement to service connection for sleep 
apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Board is granting the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for sleep apnea.  He 
contends that this disability was incurred during his service, 
particularly his service in Iraq during his last period of active 
duty.

In a March 2005 rating decision, the RO denied the Veteran's 
original claim of entitlement to service connection for sleep 
apnea because this disability was not found to have been incurred 
in or caused by service.  The RO declined to reopen the claim 
because no new and material evidence had been submitted in a 
September 2006 rating decision.  Thereafter, the Veteran 
submitted additional evidence.  The RO again declined to reopen 
his claim because no new and material evidence had been submitted 
in a March 2007 rating decision.  This determination was based 
upon consideration of the Veteran's service treatment records, 
which contain no mention of sleep apnea, and his VA treatment 
records dated through January 2007, which document that a sleep 
study was conducted seven months after his return from Iraq and 
six months after his separation from service and that severe 
sleep apnea was diagnosed nine months after his return from Iraq 
and eight months after his separation from service.

The Veteran did not appeal the March 2005 rating decision or the 
March 2007 rating decision, and as such they became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, the 
Secretary shall reopen and readjudicate a final decision that has 
been disallowed if new and material evidence pertaining to the 
claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 
Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's March 2007 rating decision, evidence 
regarding the Veteran's sleep apnea was associated with the 
claims file.  Included among this evidence were lay statements 
dated in July 2008 from J.M. and D.P., servicemen with whom the 
Veteran served in Iraq in 2003.  Both J.M. and D.P. related that 
they and others often would take turns watching the Veteran sleep 
there because he would stop breathing for periods of time.

Also included among the evidence associated with the claims file 
subsequent to the RO's March 2007 rating decision was the 
testimony of M.T., the Veteran's former partner, at his April 
2010 Video Conference hearing.  M.T. indicated that she had known 
the Veteran for 15 years and lived with him for 12 years.  She 
also indicated that the Veteran did not experience periods in 
which he stopped breathing in his sleep before going to Iraq but 
has experienced such periods since he returned from there.

J.M.'s and D.P.'s statements are new, as is M.T.'s testimony, in 
that each was not considered in any previous adjudication 
regarding the Veteran's claim of entitlement to service 
connection for sleep apnea.  Each also is material.  Taken 
together, the statements and testimony suggest that the Veteran 
incurred sleep apnea during his service in Iraq and has suffered 
from this disability continuously thereafter.  They therefore 
relate to a previously unestablished fact necessary to 
substantiate his claim.  They also are not cumulative or 
redundant of the evidence considered in any previous adjudication 
because this evidence did not suggest that the onset of the 
Veteran's sleep apnea was during his Iraqi service.  Presuming 
the statements of J.M. and D.P. and testimony of M.T. to be 
credible, a reasonable possibility of substantiating the 
Veteran's claim has been raised.  The Board indeed concludes 
below that the evidence is sufficient to substantiate his claim.  
New and material under the provisions of 38 C.F.R. § 3.156(a) 
thus has been received, and the claim is reopened.

III.  Service Connection

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  To establish service connection for 
a disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, a disability also may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing 
38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997)).  Continuity of symptomatology is established when 
(1) the disability was noted during service; (2) there is 
evidence of post-service continuity of the same symptomatology; 
and (3) there is medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. 
App. at 49.  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

As revealed by the Veteran's most recent DD-214, he served in 
Kuwait and Iraq from April 2003 to December 2003.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with any 
sleep problems.

VA treatment records document the following.  The Veteran 
underwent a sleep study in July 2004.  Based on these results, he 
was noted to have severe sleep apnea and prescribed a continuous 
positive airway pressure (CPAP) machine in September 2004.  
Diagnoses of hypersomnia with sleep apnea and sleep apnea not 
otherwise specified (NOS) first were rendered in March 2006 and 
December 2007, respectively.

As noted above, J.M. and D.P., fellow servicemen with whom the 
Veteran served in Iraq, each submitted statements in July 2008 
recounting how they and others often would take turns watching 
the Veteran sleep there because he would stop breathing for 
periods of time.

The Veteran indicated in an August 2008 statement that he never 
had any problems sleeping prior to serving in Iraq.

In his October 2008 notice of disagreement, the Veteran 
reiterated that he did not have a sleep apnea problem until he 
"went overseas serving in the War."  He also asserted that he 
did not have a chance to seek medical attention for this problem 
during service.

The Veteran added in his May 2009 substantive appeal on a VA Form 
9 that J.M. and D.P. had to watch him sleep in Iraq because his 
superiors would not allow anyone to use the medical facilities 
there.

Referenced above, M.T., the Veteran's former partner, testified 
at his April 2010 Video Conference hearing that the Veteran did 
not experience periods in which he stopped breathing in his sleep 
before going to Iraq but has experienced such periods since he 
returned from that country.

The Veteran stated at this hearing that he did not remember 
having a sleep apnea problem before his service in Iraq, but that 
he and everybody else noticed it after he got back.  He further 
stated that he has to use his CPAP machine every night.

Given the above, the Board finds that service connection for 
sleep apnea is warranted.  Current diagnoses of severe sleep 
apnea, hypersomnia with sleep apnea and sleep apnea NOS are of 
record.  Service treatment records are silent with respect to 
this disability.  Nevertheless, the evidence establishes that the 
Veteran's sleep apnea began during his period of service from 
2003 to 2004, which included service in Iraq.  The Veteran 
repeatedly has indicated in statements and testimony that he did 
not have any sleep problems, to include sleep apnea, prior to his 
2003 Iraqi service.  M.T. testified that the Veteran did not stop 
breathing for periods of time while he slept prior to this 
service.  Although both are laypersons, they are competent in 
this regard because they are noting a lack of symptomatology that 
is observable.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
J.M. and D.P. further each have provided a statement attesting to 
how the Veteran would stop breathing for periods of time in his 
sleep in Iraq.  Such lay evidence is competent to establish the 
presence of a disability when, as here the disability has unique 
and readily identifiable features.  See Jandreau, 492 F.3d at 
1372; Barr, 21 Vet. App. at 303.  As the Veteran's numerous 
statements and testimony are consistent with one another and with 
the testimony of M.T., the statement of J.M. is consistent with 
that of M.P., all these statements and testimony are plausible, 
and there is no evidence of record to the contrary, the Board 
finds the Veteran, M.T., J.M., and D.P. credible with respect to 
the above.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, the Board notes that VA treatment records show that 
the Veteran first complained of and sought treatment for sleep 
problems in July 2004, just seven months after his return from 
Iraq and six months after his separation from service, and was 
diagnosed with severe sleep apnea in September 2004, just nine 
months after his return from Iraq and eight months after his 
separation from service.

The evidence also establishes that the Veteran continued to 
experience sleep apnea signified by periods during his sleep in 
which he stopped breathing post-service.  He testified that he 
and everybody else noticed his sleep apnea problem after he got 
back from Iraq and that he used a CPAP machine nightly as a 
result.  M.T. testified that the Veteran experienced periods in 
which he stopped breathing during his sleep upon his return from 
that country.  This lay evidence is both competent and credible 
based on the caselaw and for the reasons cited above.

Finally, the evidence establishes that a nexus exists between the 
Veteran's sleep apnea and the periods in which he stopped 
breathing during his sleep post-service.  VA treatment records 
reflect that the Veteran underwent a sleep study in July 2004.  
Although the reason for this study was not set forth, they 
typically are conducted when, as here, breathing is interrupted 
during sleep.  A diagnosis of severe sleep apnea was rendered 
based on the results.

Service connection for sleep apnea accordingly is granted 
pursuant to Barr and Savage.  As such, it is unnecessary to 
proceed to consider whether service connection for this 
disability is warranted under any other theory of entitlement.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for sleep apnea is reopened.  

Service connection for sleep apnea is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


